998 F.2d 1010
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Faye R. PUDDINGTON, Plaintiff-Appellant,v.TOWN OF FARMVILLE, Virginia;  Joseph D. Crute, Mayor;Robert Greene, Building Official;  Andrew Ellington, PoliceOfficer, Farmville;  Donald C. Blessing, Town Attorney,Farmville;  William F. Watkins, Jr., Commonwealth Attorney,Prince Edward County;  William A. Wingfield;  WingfieldRoofing and Metal Company, Defendants-Appellees.
No. 92-1563.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 29, 1993.July 6, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-91-716-3)
Faye R. Puddington, Appellant Pro Se.
William Sampson Kerr, Appomattox, Virginia;  James Edward Ghee, Farmville, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and SPROUSE, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Faye R. Puddington appeals from the district court's order dismissing her complaint raising various constitutional and statutory claims.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Puddington v. Town of Farmville, No. CA-91716-3 (E.D. Va.  Apr. 14, 1992).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We grant Appellees' motions to waive or deny oral argument and deny Puddington's motion for oral argument.  We also deny Appellee's request for sanctions pursuant to Fed.  R. App.  P. 38